Citation Nr: 1436219	
Decision Date: 08/13/14    Archive Date: 08/20/14

DOCKET NO.  08-06 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for a sleep disorder.

3.  Entitlement to a rating in excess of 10 percent for service-connected patellofemoral pain syndrome with degenerative joint disease (DJD) of the right knee.

4.  Entitlement to a rating in excess of 10 percent for a service-connected patellofemoral pain syndrome with DJD of the left knee.


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Attorney at Law


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to July 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in March 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In May 2012, the Board, in part, denied service connection for an acquired psychiatric disorder and sleep disorder and increased ratings for the bilateral knees.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2013, the Court issued a memorandum decision partially vacating the Board's decision, and remanded the matter to the Board for further proceedings consistent with its decision.  

Following the Court's memorandum decision, the Veteran's representative submitted additional evidence in June 2014 with a waiver of RO consideration.  Therefore, the Board may properly consider such newly received evidence.  38 C.F.R. § 20.1304(c) (2013).  

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

In its memorandum decision, the Court noted that the Veteran identified private treatment records from Instituto Neuropsiquiatrico del Este but that no attempt had been made to obtain these records.  A remand is necessary to attempt to obtain these records.  Additionally, the Board finds that a remand is necessary in order to obtain a VA examination and medical opinion addressing whether any current acquired psychiatric disorder is secondary to the Veteran's service-connected bilateral knee disabilities.  

The Veteran has claimed service connection for a sleep disorder as secondary to a psychiatric disorder.  Therefore, the claim of service connection for a sleep disorder is inextricably intertwined with his pending psychiatric claim.  Thus, a decision by the Board on the Veteran's sleep disorder claim would, at this point, be premature.  Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).

As to the increased rating claims, the Board finds that another VA examination is necessary in order to address the question of whether the Veteran has instability in either knee.  Moreover, the Veteran's knees have not been evaluated since March 2010.  Thus, the Board finds that a remand is necessary in order to afford the Veteran a contemporaneous VA examination to assess the current severity of his service-connected bilateral knee disabilities.

The Veteran's representative submitted additional evidence in June 2014, the majority of which is written in Spanish without an accompanying certified English translation.  On remand, the RO should translate these pages into English in order to facilitate review of the record by the Board.  

Accordingly, the case is REMANDED for the following actions:

1.  Translate the Spanish documents submitted in June 2014 (currently located at the top of Volume 4 in the paper claims file) into English.  The translated documents must be associated with the claims file.

2.  Ask the Veteran to identify any private or VA providers who have treated him for his claimed disabilities but whose records have not been associated with the claims file, including Instituto Neuropsiquiatrico del Este.  After obtaining any necessary authorization, obtain any identified outstanding records.

3.  After the above steps have been completed, schedule the Veteran for an appropriate VA examination to determine the severity of his patellofemoral pain syndrome with DJD of the bilateral knees.  The examiner should review the claims file and note such review in the report.  The examiner should discuss whether patellofemoral pain syndrome with DJD produces instability in either knee, taking into account the Veteran's subjective reports.

4.  Also, schedule the Veteran for an appropriate VA psychiatric examination to address the etiology of any currently-diagnosed acquired psychiatric disorder.  Inform the examiner that the claimed combat stressors are conceded.  The examiner should review the Veteran's claims file in conjunction with his examination.  After conducting a relevant examination of the Veteran, the examiner should:

a)  Identify all psychiatric disabilities found to be present at any point since July 2006.  A diagnosis of PTSD due to in-service stressors should be ruled in or excluded.

b)  For each diagnosis other than PTSD, state whether it is at least as likely as not (50 percent probability or greater) that the disorder 

i)  had its onset in service, or is otherwise related to any disease or injury in service.  

ii)  was caused or aggravated by his service-connected bilateral patellofemoral pain syndrome with DJD of the knees.  

An explanation for the conclusions reached should be set forth.  If the examiner determines that a medical opinion cannot be rendered without resorting to speculation, an explanation as to why that is so should be expressed, to include a recitation of any missing facts necessary to render a non-speculative opinion.

5.  Also, schedule the Veteran for an appropriate VA examination to address the etiology of any currently-diagnosed sleep disorder.  

a)  Identify all sleep disabilities found to be present at any point since July 2006.  

b)  For each diagnosis, state whether it is at least as likely as not (50 percent probability or greater) that the disorder 

i)  had its onset in service, or is otherwise related to any disease or injury in service.  

ii)  was caused or aggravated by a psychiatric disorder.  

An explanation for the conclusions reached should be set forth.  If the examiner determines that a medical opinion cannot be rendered without resorting to speculation, an explanation as to why that is so should be expressed, to include a recitation of any missing facts necessary to render a non-speculative opinion.

6.  Finally, readjudicate the Veteran's claims.  If any action remains adverse to the Veteran, provide him and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

